                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                      Plaintiff,                              8:18CR102

       vs.
                                                                ORDER
JONATHAN VALENTINE,

                      Defendant.


      This matter is before the Court on the Defendant’s Motion to Reconsider Motion to

File Out of Time Notice of Appeal, ECF No. 42, and Status Report on Motion for

Reconsideration, ECF No. 43. For the same reasons stated in the Court’s Order of April

11, 2019, ECF No. 40,

      IT IS ORDERED:

      1. The Defendant’s Motion to Reconsider Motion to File Out of Time Notice of

Appeal, ECF No. 42, is denied;

      2. The Defendant’s Status Report on Motion for Reconsideration, ECF No. 43, is

denied as moot; and

      3. The Clerk will mail a copy of this Order to the Defendant at his last known

address.

      Dated this 28th day of May 2019.


                                              BY THE COURT:

                                              s/Laurie Smith Camp
                                              Senior United States District Judge
